
	
		II
		111th CONGRESS
		1st Session
		S. 1474
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 20, 2009
			Mr. Baucus (for himself,
			 Mr. Rockefeller,
			 Mr. Menendez, and
			 Mr. Schumer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to repeal the provision prohibiting the crediting of interest to the Highway
		  Trust Fund, to provide certain transfers to such Trust Fund, and to extend the
		  expenditure authority for such Trust Fund, and for other
		  purposes.
	
	
		1.Repeal of provision prohibiting the
			 crediting of interest to the Highway Trust Fund
			(a)In generalParagraph (1) of section 9503(f) of the
			 Internal Revenue Code of 1986 is amended by striking subparagraph (B).
			(b)Conforming amendmentsSuch paragraph, as amended by paragraph
			 (1), is further amended—
				(1)by striking , and at the end
			 of subparagraph (A) and inserting a period, and
				(2)by striking 1998 in the
			 matter preceding subparagraph (A) and all that follows through the
			 opening balance and inserting 1998, the opening
			 balance.
				(c)Effective
			 dateThe amendments made by
			 this section shall take effect on the date of the enactment of this Act.
			2.Restoration of certain foregone interest to
			 Highway Trust Fund
			(a)In generalParagraph (2) of section 9503(f) of the
			 Internal Revenue Code of 1986 is amended to read as follows:
				
					(2)Restoration of foregone
				interestOut of money in the
				Treasury not otherwise appropriated, there is hereby appropriated—
						(A)$14,700,000,000 to the Highway Account (as
				defined in subsection (e)(5)(B)) in the Highway Trust Fund, and
						(B)$4,800,000 to the Mass Transit Account in
				the Highway Trust
				Fund.
						.
			(b)Conforming amendmentParagraph (1) of section 9503(e) of the
			 Internal Revenue Code of 1986 is amended by striking this
			 subsection and inserting this section.
			(c)Effective
			 dateThe amendments made by
			 this section shall take effect on the date of the enactment of this Act.
			3.Replenishment of emergency spending from
			 Highway Trust Fund
			(a)In generalSection 9503(f) of the Internal Revenue
			 Code of 1986, as amended by this Act, is amended by adding at the end the
			 following new paragraph:
				
					(3)Replenishment of emergency
				spendingOut of money in the
				Treasury not otherwise appropriated, there is hereby appropriated
				$7,300,000,000 to the Highway Trust
				Fund.
					.
			(b)Effective
			 dateThe amendment made by
			 this section shall take effect on the date of the enactment of this Act.
			4.Treatment of certain amounts appropriated
			 to Highway Trust Fund
			(a)In generalSection 9503(f) of the Internal Revenue
			 Code of 1986, as amended by this Act, is amended by adding at the end the
			 following new paragraph:
				
					(4)Treatment of appropriated
				amountsAny amount
				appropriated under this subsection to the Highway Trust Fund shall remain
				available without fiscal year
				limitation.
					.
			(b)Effective
			 dateThe amendment made by
			 this section shall take effect on the date of the enactment of this Act.
			5.Extension of authority for expenditures
			 from Highway Trust Fund
			(a)In generalParagraph (1) of section 9503(c) of the
			 Internal Revenue Code of 1986 is amended—
				(1)by striking September 30, 2009
			 (October 1, 2009 and inserting March 31, 2011 (April 1,
			 2011, and
				(2)by striking under and all
			 that follows and inserting under the Surface Transportation Extension
			 Act of 2009 or any other provision of law which was referred to in this
			 paragraph before the date of the enactment of such Act (as such Act and
			 provisions of law are in effect on the date of the enactment of such
			 Act)..
				(b)Mass transit accountParagraph (3) of section 9503(e) of the
			 Internal Revenue Code of 1986 is amended—
				(1)by striking October 1, 2009
			 and inserting April 1, 2011, and
				(2)by striking in accordance
			 with and all that follows and inserting in accordance with the
			 Surface Transportation Extension Act of 2009 or any other provision of law
			 which was referred to in this paragraph before the date of the enactment of
			 such Act (as such Act and provisions of law are in effect on the date of the
			 enactment of such Act)..
				(c)Exception to limitation on
			 transfersSubparagraph (B) of
			 section 9503(b)(6) of the Internal Revenue Code of 1986 is amended by striking
			 September 30, 2009 (October 1, 2009 and inserting March
			 31, 2011 (April 1, 2011.
			(d)Effective
			 dateThe amendments made by
			 this section shall take effect on the date of the enactment of this Act.
			
